     Case 2:19-bk-16243-BR       Doc 171 Filed 08/08/19 Entered 08/08/19 13:59:17                Desc
                                   Main Document    Page 1 of 2


1
2
                                                                     FILED & ENTERED
3
4                                                                           AUG 08 2019
5
                                                                       CLERK U.S. BANKRUPTCY COURT
                                                                       Central District of California
6                                                                      BY fortier    DEPUTY CLERK


7
                             UNITED STATES BANKRUPTCY COURT
8
                                  CENTRAL DISTRICT OF CALIFORNIA
9
                                         LOS ANGELES DIVISION
10
11
12   In re:                                         Case No.: 2:19-bk-16243-BR

13   SECURED CAPITAL PARTNERS, LLC.,                CHAPTER 11
14                                                  SCHEDULING ORDER REGARDING
                                                    MOTION FOR ENTRY OF AN ORDER
15                                                  RECONSIDERING AND VACATING THE
                                                    ORDER DENYING OFFICIAL COMMITTEE
16                                                  OF UNSECURED CREDITORS’
                                      Debtor(s).    APPLICATION TO EMPLOY RAINES
17                                                  FELDMAN LLP
18
19            This matter is before the Court on Official Committee of Unsecured Creditors’
20   “Motion For Entry Of An Order Reconsidering And Vacating The Order Denying Official
21   Committee Of Unsecured Creditors’ Application To Employ Raines Feldman LLP”
22   (“Motion”) filed on August 7, 2019.
23            Having reviewed the Motion, this Court hereby ORDERS as follows:
24            1)    Written opposition(s) to the Motion are due no later than August 29, 2019,
25                  courtesy copy(s) to be delivered to chambers no later than the close of
26                  business on that same day;
27            2)    Written reply(s) to the opposition(s) are due no later than September 13,
28                  2019, courtesy copy(s) to be delivered to chambers no later than the close




                                                   -1-
     Case 2:19-bk-16243-BR        Doc 171 Filed 08/08/19 Entered 08/08/19 13:59:17          Desc
                                    Main Document    Page 2 of 2


1                   of business on that same day.
2          Upon consideration of all filed pleadings, the Court will then decide whether to rule
3    on the pleadings or set the Motion for a hearing. Upon receipt of this entered Order, the
4    moving party is responsible for serving an entered copy of this Order on all interested
5    parties. Proof of service is to be filed no later than August 9, 2019.
6           IT IS SO ORDERED.
7    ###
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25         Date: August 8, 2019

26
27
28




                                                  -2-
